                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,                        )
                                                  )
                         Plaintiff,               )
                                                  )
                                                                             2:21-cv-1145
                         v.                       )      Civil Action No.
                                                 )
 $12,261.00 IN UNITED STATES                     )
 CURRENCY, 9mm CZ 75 B PISTOL, and               )
 ASSOCIATED MAGAZINES and                        )
 AMMUNITION,                                     )
                                                 )
                         Defendants.             )


                          VERIFIED COMPLAINT FOR FORFEITURE

       AND NOW comes the United States of America, by and through its counsel, Stephen R.

Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and David

Lew, Assistant United States Attorney for the Western District of Pennsylvania, and respectfully

represents as follows:

       1.      Plaintiff, the United States of America, brings this civil action in rem for forfeiture

to the United States of $12,261.00 in United States Currency, a 9mm CZ 75 B pistol bearing

serial number B944053, and associated magazines and ammunition, further identified at asset ID

numbers 21-FBI-005148 and 21-FBI-004489 (collectively the "Defendant Property") pursuant to

21 U.S.C. §§ 881(a)(6) and 88l(a)(l l).

       2.      Jurisdiction is predicated upon 28 U.S.C. §§ 1345 and 1355. Venue is proper

under 28 U.S.C. §§ 1395 and 1355.

       3.      On March 3, 2021, a federal search warrant was executed at the residence of Cecil

Tartt ("Tartt") located on Marion Avenue in Monessen, Pennsylvania.
       4.      During the execution of the warrant, law enforcement recovered approximately 35

grams of a compressed white powder from Tartt's residence. The powder was later tested and

found to contain cocaine hydrochloride, a Schedule II controlled substance. Indicia of drug

trafficking, including packaging materials, were also found in the residence.

       5.      Investigators also recovered a 9mm CZ 75 B pistol bearing serial number

B944053, associated magazines and 9mm ammunition, and $12,261.00 in U.S. currency

(the "Defendant Prope1ty").

       8.      Following the search of residence, agents took custody of the Defendant

Property.

       9.      The Federal Bureau oflnvestigation ("FBI") then instituted administrative

forfeiture proceedings against the Defendant Property. During these proceedings, Tartt filed a

claim for the Defendant Prope1ty. As a result, the United States has instituted this civil

forfeiture action against the Defendant Prope1ty.

       10.     Based on the above facts, the Defendant Property is forfeitable to the United

States pursuant to 21 U.S.C. §§ 881(a)(6) and 88l(a)(l 1).
       WHEREFORE, the United States of America respectfully requests that process of

warrant in rem issue for the arrest of the Defendant Property; that judgment of forfeiture be

entered in favor of the United States for the Defendant Prope1iy; and that the United States be

granted such relief as this Honorable Court may deem just and proper, together with the costs

and disbursements of this action.




                                                        Respectfully submitted,

                                                        STEPHEN R. KAUFMAN
                                                        Acting United States Attorney


                                                        Isl David Lew
                                                        DAVID LEW
                                                        Assistant U.S. Attorney
                                                        700 Grant Street, Suite 4000
                                                        Pittsburgh, PA 15219
                                                        412-894-7482 (tel)
                                                        412-644-2644 (fax)
                                                        david.lew@usdoj.gov
                                                        PA ID No. 320338 (AFF)
                                         VERIFICATION
                                               {


       I am a Task Force Officer of the Federal Bureau of Investigation and an agent assigned

the responsibility for this case. I have read the contents of the foregoing complaint for forfeiture

and the statements contained therein are true and correct to the best of my knowledge and belief.

       I verify under penalty of perjmy that the foregoing is true and correct. Executed on this

30       day of   A U- G lv .S (                         , 2021.




                                          SHANE W. REAGHARD
                                          Task Force Officer
                                          Federal Bureau oflnvestigation
